 Case 1:21-cv-00037-JB-MU Document 12 Filed 04/27/21 Page 1 of 1              PageID #: 53




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


TRACY HOWARD BESSELAAR, 135043, :

       Plaintiff,                            :

vs.                                          :   CIVIL ACTION 21-0037-JB-MU

SADIE STALLWORTH, et al.,                    :

       Defendants.                           :



                                         ORDER


      After due and proper consideration of all portions of this file deemed relevant to the

issue raised, and there having been no objections filed, the Report and Recommendation

of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion

of this Court. It is ORDERED that Plaintiff’s motion for a temporary restraining order and

preliminary injunction (Doc. 7, PageID.31) be and is hereby DENIED.

       DONE and ORDERED this 27th day of April, 2021.

                                                 /s/ JEFFREY U. BEAVERSTOCK
                                                 UNITED STATES DISTRICT JUDGE
